Day, J.
This is an appeal from an order of the district court denying the motion of the appellants to vacate a default judgment, so that they could defend the action on the merits. This motion was filed during the term, but no hearing was held thereon until after the expiration of the term of court. The only question for determination is the *18power of the district court to vacate a judgment after the term of court has adjourned.
This identical question was recently presented to this court in Lyman v. Dunn, 125 Neb. 770, 252 N. W. 197. The question was fully discussed ■ there, and the previous decisions of this court were reviewed as far as applicable. It is unnecessary to repeat here. A trial court may vacate a judgment rendered at an adjourned term only for reasons enumerated and within the time limited by statute. Comp. St. 1929, sec. 20-2001. The motion in this case does not set out any of the reasons of the statute. The conclusion of Lyman v. Dunn, swpra, is controlling, and the trial court was without power to vacate the judgment under the circumstances in this case.
Affirmed.